                                                                                                 Case 2:16-cv-02895-JAD-VCF Document 52 Filed 06/11/20 Page 1 of 4



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Dr., Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for BFP Investments 2, LLC
                                                                                             9                                    UNITED STATES DISTRICT COURT
                                                                                            10                                         CLARK COUNTY, NEVADA
                                                                                            11   DEUTSCHE BANK NATIONAL TRUST                    Case No. 2:16-cv-02895-JAD-VCF
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 COMPANY, as Trustee for SECURITIZED
KIM GILBERT EBRON




                                                                                            12
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 ASSET BACKED RECEIVABLES LLC
                                                                                                 TRUST 2006-WM4,                                   STIPULATION AND ORDER TO
                                                                                            13                                                     EXTEND TIME FOR BFP
                                                                                                                          Plaintiff,               INVESTMENTS 2, LLC TO RESPOND TO
                                                                                            14                                                     MOTION TO CONTINUE DISCOVERY
                                                                                                 vs.                                               DEADLINES [ECF No. 50]
                                                                                            15
                                                                                                 BFP INVESTMENTS 2, LLC,                           (First Request)
                                                                                            16

                                                                                            17                           Defendant.
                                                                                            18
                                                                                                          Plaintiff Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed
                                                                                            19
                                                                                                 Receivables LLC Trust 2006-WM4 (“Deutsche Bank”) and BFP Investments 2, LLC (“BFP”)
                                                                                            20
                                                                                                 (collectively the “Parties”), by and through their respective undersigned counsel of record, hereby
                                                                                            21
                                                                                                 stipulate and agree to allow BFP an additional two (2) days to file its response to Deutsche Bank’s
                                                                                            22
                                                                                                 Motion to Continue Discovery Deadlines [ECF No. 50]. Specifically, the Parties stipulate to the
                                                                                            23
                                                                                                 following:
                                                                                            24
                                                                                                       1. BFP’s current deadline to file a Response to Deutsche Bank’s Motion to Continue
                                                                                            25
                                                                                                          Discovery Deadlines [ECF No. 50] is June 11, 2020.
                                                                                            26
                                                                                                       2. The Parties agree that BFP may have an extension of two (2) days or until June 15, 2020
                                                                                            27
                                                                                                          to file its response.
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:16-cv-02895-JAD-VCF Document 52 Filed 06/11/20 Page 2 of 4



                                                                                             1      3. BFP seeks this extension due to counsel’s involvement in a Ninth Circuit oral argument

                                                                                             2          that took place on June 9, 2020 and a Nevada Supreme Court oral argument that takes place

                                                                                             3          June 11, 2020.

                                                                                             4      4. This is the first request for an extension of time.

                                                                                             5      5. The Parties stipulate to the foregoing in good faith and not for purposes of delay.

                                                                                             6
                                                                                                 DATED this 11th day of June, 2020.
                                                                                             7
                                                                                                                                                      DATED this 11th day of June, 2020.
                                                                                             8   KIM GILBERT EBRON
                                                                                                                                                      WRIGHT, FINLAY & ZAK, LLP
                                                                                             9   /s/ Karen L. Hanks
                                                                                                 Jacqueline A. Gilbert, Esq.                          /s/ Robert A. Riether
                                                                                            10   Nevada Bar No. 10593                                 Robert A Riether, Esq.
                                                                                                 Diana S. Ebron, Esq.                                 Nevada Bar No. 12076
                                                                                            11
                                                                                                 Nevada Bar No. 10580
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                      7785 W. Sahara Ave., Suite 200
KIM GILBERT EBRON




                                                                                            12   7625 Dean Martin Drive, Suite 110                    Las Vegas, NV 89117
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 Las Vegas, NV 89139                                  Attorney for Deutsche Bank
                                                                                            13   Attorney for BFP Investments, 2 LLC
                                                                                            14

                                                                                            15

                                                                                            16                                                 IT IS SO ORDERED.

                                                                                            17
                                                                                                                                               _____________________________________
                                                                                            18                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                            19                                                          6-11-2020
                                                                                                                                               DATED: _____________________________
                                                                                            20

                                                                                            21   Respectfully submitted by:
                                                                                            22
                                                                                                 KIM GILBERT EBRON
                                                                                            23
                                                                                                 /s/ Karen L. Hanks
                                                                                            24   Jacqueline A. Gilbert, Esq.
                                                                                                 Nevada Bar No. 10593
                                                                                            25   Diana S. Ebron, Esq.
                                                                                                 Nevada Bar No. 10580
                                                                                            26   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                            27   Attorneys for BFP Investments, 2 LLC

                                                                                            28

                                                                                                                                                -2-
                                                                                                 Case 2:16-cv-02895-JAD-VCF Document 52 Filed 06/11/20 Page 3 of 4



                                                                                             1

                                                                                             2

                                                                                             3

                                                                                             4

                                                                                             5

                                                                                             6

                                                                                             7

                                                                                             8

                                                                                             9
                                                                                            10

                                                                                            11

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                     -3-
                                                                                                 Case 2:16-cv-02895-JAD-VCF Document 52
                                                                                                                                     51 Filed 06/11/20 Page 4 of 4



                                                                                             1                                    CERTIFICATE OF SERVICE

                                                                                             2              I HEREBY CERTIFY that on this 17th day of March, 2018, pursuant to FRCP 5, I served

                                                                                             3   via the Court’s CM/ECF filing and service the foregoing BFP INVESTMENTS 2, LLC’S

                                                                                             4   OPPOSITION TO DEUTSCHE BANK NATIONAL TRUST COMPANY’S MOTION TO

                                                                                             5   LIFT STAY [ECF NO. 35]; AND COUNTERMOTION TO CONTINUE STAY OF ALL

                                                                                             6   PROCEEDINGS PENDING RESOLUTION OF CERTIFIED QUESTION to the following

                                                                                             7   parties:

                                                                                             8   Dana Jonathon Nitz, Esq.
                                                                                                 Natalie C. Lehman, Esq.
                                                                                             9   Wright, Finlay & Zak, LLP
                                                                                                 7785 West Sahara Avenue, Suite 200
                                                                                            10   Las Vegas, Nevada 89117-2789
                                                                                                 E-Mail: dnitz@wrightlegal.net
                                                                                            11           nlehman@wrightlegal.net
                                                                                                 Attorney for Plaintiff,
                                                                                            12   Deutsche Bank National Trust Company, as Trustee for Securitized Asset Backed Receivables LLC
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 Trust 2006-WM4
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16                                                        /s/ Alexander Loglia
                                                                                                                                                      An employee of KIM GILBERT EBRON
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                -4-
